UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21891 Cheswold Lane Funds (Exact name of registrant as specified in charter) 100 Front Street West Conshohocken, PA 19428 (Address of principal executive offices) (Zip code) Colleen Quinn Scharpf Cheswold Lane Asset Management, LLC 100 Front Street West Conshohocken, PA 19428 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 940-5330 Date of fiscal year end: December 31 Date of reporting period: December 31, 2012 Item 1.Report to Stockholders. Annual Report December 31, 2012 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Table of Contents December 31, 2012 Shareholder Letter 3 Performance Summary 4 Portfolio Characteristics 5 Schedule of Investments 7 Financial Statements 10 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 22 Expense Example 23 Trustee and Officer Information 24 Additional Tax Information 26 Proxy Voting 26 Portfolio Holdings Disclosure 26 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements. These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets. These statements involve risks and uncertainties. In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser's forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively. Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. 2 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Dear Fellow Shareholders, Thank you for your continued support of the Cheswold Lane International High Dividend Fund.Total return for the fund, net of fees was 20.60% in 2012, compared to 17.32% for the MSCI-EAFE® Index.The Fund’s relative outperformance was driven by strong performance in industrials and consumer staples stocks, as well as a continued underweight of telecommunication services and utility stocks. Investment Outlook – 2013 While global equity markets rallied through much of the second half of 2012, we continue to expect periods of significant volatility in the coming year.Central bankers across the developed world have soothed market fears with excess liquidity and loose monetary policy; however, politicians have generally not stepped up to the task of dealing with their country’s severe debt, deficit and growth challenges.The intention is for monetary policy to be a bridge to government policies focused on achieving sustainable debt levels and sustainable economic growth.We fear that politicians, which are really just a reflection of their adult societies, are unwilling to face up to the challenges and thus will require financial markets to discipline them. With this view our portfolio is currently biased to the non-cyclical sectors of the global economy, including consumer staples, health care, energy and some segments of the consumer discretionary sectors.We expect market volatility to afford us potential opportunities to buy several high quality cyclical stocks at lower prices during the year.This is where our research effort is currently focused. We believe our portfolio has attractively valued, growing, high dividend yield stocks and should be well positioned for this uncertain market environment.Despite the macroeconomic fears, we will continue to invest in a portfolio of companies which we believe have the potential to grow earnings while returning yield to shareholders.We continue to believe this is an attractive position to watch the political events unfold in 2013. We encourage you to visit our website www.cheswoldlanefunds.com for more detailed information regarding our investment strategy.As always, we welcome your comments and questions at info@cheswoldlane.com.Thank you again for the trust you have bestowed upon us in choosing the Cheswold Lane International High Dividend Fund. Sincerely, Eric Scharpf President of Cheswold Lane Funds 3 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Performance Summary (Unaudited) Comparison of a Hypothetical $500,000 Investment in the Cheswold Lane International High Dividend Fund and the MSCI EAFE® Index* Total Returns For the periods ended December 31, 2012 One Year Five Year Average Annual Since Inception** Cheswold Lane International High Dividend Fund 20.60% -4.30% 1.22% MSCI EAFE® Index 17.32% -3.69% 1.40% *The MSCI EAFE® Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada.The MSCI EAFE® Index consisted of the following 22 developed markets country indices:Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom.The index is unmanaged.The index reflects the reinvestment of dividends on securities in the index, but does not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. ** Commencement of operations for the Cheswold Lane International High Dividend Fund was June 29, 2006. The Fund's net expense ratio of 1.15% and gross expense ratio of 1.57% are reflective of the information disclosed in the Fund's prospectus dated April 30, 2012 and may differ from the expense ratios disclosed in this report. The Adviser has contractually agreed to waive all or a portion of its management fees and/or reimburse expenses at least through April 30, 2014 in order to keep the Fund's net annual operating expenses from exceeding 1.15% of its average daily net assets through December 31, 2012, and effective January 1, 2013, 0.95% of its average daily net assets. Performance data quoted represents past performance which is not predictive of future performance. The investment return and principal value of Fund shares will fluctuate and when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To receive current performance to the most recent month end, please call 1-800-771-4701. Please read prospectus carefully before investing. The line graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund's results as shown are net of fees. See the accompanying "Investments by Industry" schedule for the percentage of the Fund’s portfolio represented by the industries mentioned in this report. Portfolio holdings will change due to ongoing management of the Fund. 4 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Portfolio Characteristics December 31, 2012 Investments by Industry (unaudited) (As a Percentage of Long-term Investments) Adhesives % Agriculture Apparel Banks Beverages Chemicals Commercial Services Diversified Financial Services Electric Engineering & Construction Food Food Service Healthcare - Services Insurance Iron / Steel Machinery - Construction & Mining Mining Oil & Gas Oil & Gas Services Pharmaceuticals Retail Telecommunications Total % See accompanying notes to financial statements. 5 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Portfolio Characteristics (Continued) December 31, 2012 Investments by Country (unaudited) (As a Percentage of Long-term Investments) Australia % Austria France Germany Hong Kong Italy Japan Netherlands Singapore Switzerland United Kingdom Total % See accompanying notes to financial statements. 6 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Schedule of Investments December 31, 2012 Number of Shares Value COMMON STOCKS 99.7% CONSUMER DISCRETIONARY 7.9% Casino Guichard-Perrachon S.A. $ Christian Dior S.A. Compass Group PLC David Jones Ltd. Yue Yuen Industrial Holdings Ltd. CONSUMER STAPLES 26.5% Ain Pharmaciez, Inc. British American Tobacco PLC DE Master Blenders 1753 NV* Diageo PLC Japan Tobacco, Inc. Nestle S.A. Pernod-Ricard S.A. Seven & I Holdings Co., Ltd. Sugi Holdings Co., Ltd. Sundrug Co., Ltd. TESCO PLC Unilever NV ENERGY 17.6% BG Group PLC ENI SpA Ensco PLC Inpex Corp. Modec, Inc. Noble Corp. Royal Dutch Shell PLC A Shares Saipem SpA Technip S.A. Woodside Petroleum Ltd. FINANCIALS 18.3% Allianz S.E. Australia & New Zealand Banking Group Ltd. AXA S.A. Barclays PLC BNP Paribas Challenger Ltd. Commonwealth Bank of Australia HSBC Holdings PLC ORIX Corp. Oversea-Chinese Banking Corp. Ltd. See accompanying notes to financial statements. 7 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) December 31, 2012 Number of Shares Value FINANCIALS (Continued) Prudential PLC $ Tokio Marine Holdings, Inc. United Overseas Bank Ltd. HEALTH CARE 13.3% Fresenius Medical Care AG & Co. KGaA GlaxoSmithKline PLC Novartis AG Roche Holding AG INDUSTRIALS 7.4% Chiyoda Corp. G4S PLC Henkel A.G. & Co. KGaA JGC Corp. Toyo Engineering Corp. MATERIALS 4.1% Air Water, Inc. BHP Billiton Ltd. Voestalpine AG TELECOMMUNICATION SERVICES 2.6% Nippon Telegraph & Telephone Corp. Vodafone Group PLC UTILITIES 2.0% AGL Energy Ltd. TOTAL COMMON STOCKS (Cost $25,271,277) See accompanying notes to financial statements. 8 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) December 31, 2012 TOTAL INVESTMENTS (Cost $25,271,277) 99.7% $ Other Assets, in Excess of Other Liabilities 0.3% NET ASSETS 100.0% $ PLC – Public Limited Company * Non-income Producing See accompanying notes to financial statements. 9 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Statement of Assets and Liabilities December 31, 2012 ASSETS: Investments at value (cost $25,271,277) $ Foreign currency (cost $2,646) Receivable for investments sold Interest and dividends receivable Receivable for open foreign currency contracts Prepaid expenses Total assets LIABILITIES: Due to custodian Payables to related parties: Investment adviser fees Accrued expenses: Professional fees Administrative and fund accounting fees Transfer agent fees and expenses Trustees' fees Other accrued expenses Total liabilities TOTAL NET ASSETS $ NET ASSETS CONSIST OF: Paid-in-capital $ Distributions in excess of net investment income ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments and foreign currency translations TOTAL NET ASSETS $ SHARES OUTSTANDING, (no par value, unlimited shares of beneficial interest authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE(a) $ (a) A 2% redemption fee applies to shares sold within 90 days of purchase. See accompanying notes to financial statements. 10 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Statement of Operations December 31, 2012 INVESTMENT INCOME: Dividends (Net of $111,224 foreign tax withholding) $ Total investment income EXPENSES: Investment advisory fees (related party) Administrative and fund accounting fees Professional fees Transfer agent fees and expenses Custody fees Insurance premiums Trustees' fees Reports to shareholders Federal and state registration fees Miscellaneous expenses Total expenses before fee waivers Fee waivers ) Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investment transactions Net realized loss on foreign currency transactions ) Change in unrealized appreciation on investments on foreign currency translations Net realized and unrealized gain on investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 11 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Statements of Changes in Net Assets For the Year Ended 12/31/12 For the Year Ended 12/31/11 OPERATIONS: Net investment income $ $ Net realized gain/(loss) on investments ) Net realized gain/(loss) on foreign currency transactions ) Change in unrealized appreciation/(depreciation) on investments and foreign currency translations ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS: From investment income ($0.31 per share, $0.20 per share) ) ) Total distributions ) ) SHARES OF BENEFICIAL INTEREST: Proceeds from sale of shares Proceeds from reinvestment of distributions Redemption of shares ) ) Net decrease from shares of beneficial interest ) ) TOTAL INCREASE/(DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year* $ $ SHARES OF BENEFICIAL INTEREST IN SHARES: Shares sold Shares reinvested Shares redeemed ) ) Net decrease ) ) * Includes (Distributions in excess of) / Undistributed Net Investment Income of $(140,265) and $10,903, for 12/31/12 and 12/31/11, respectively. See accompanying notes to financial statements. 12 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Financial Highlights For a Fund Share Outstanding Throughout Each Period For the Year Ended 12/31/12 For the Year Ended 12/31/11 For the Year Ended 12/31/10 For the Year Ended 12/31/09 For the Year Ended 12/31/08 Net asset value, beginning of year $ Income/(Loss) From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and foreign currency transactions ) 1 ) Total from investment operations ) ) Less Distributions: Dividends from net investment income ) Distribution from net realized gains — ) Total distributions ) Net asset value, end of year $ Total Return % )% % % )% Ratios/Supplemental Data: Net assets, end of year (in 000s) $ Ratio of expenses to average net assets: Net of waivers and reimbursements % Before waivers and reimbursements % Ratio of net investment income to average net assets: Net of waivers and reimbursements % Before waivers and reimbursements % Portfolio turnover rate % 1 Represents less than $0.01 per share. See accompanying notes to financial statements. 13 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Notes to Financial Statements December 31, 2012 Note 1. Organization Cheswold Lane Funds (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as an open-end diversified management investment company.The Trust was organized as a Delaware statutory trust on April 12, 2006 and currently consists solely of one series of beneficial interest, the Cheswold Lane International High Dividend Fund (the “Fund”).The investment objective for the Fund is long-term growth of capital and income.The Fund commenced operations on June 29, 2006. Note 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the U.S. (“GAAP”). Security Valuation – In determining the Fund’s net asset value (“NAV”), portfolio securities primarily listed or traded on a national or foreign securities exchange, except for securities traded on the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) and fixed income securities, are generally valued at the last sale price on that exchange, unless market prices are determined to be not readily available pursuant to the Fund’s pricing procedures.The Fund values NASDAQ traded securities using the NASDAQ Official Closing Price.Equity securities, to the extent these are actively traded are generally categorized in Level 1 of the fair value hierarchy.The Fund generally values fixed income securities using market quotations or a matrix method provided by a pricing service.The Fund values short-term investments that will mature within 60 days at amortized cost, which approximates market value.Fixed income securities are generally categorized in Level 2 of the fair value hierarchy.In the event market quotations are not readily available, a “fair value” price will be determined in accordance with the Fund’s pricing procedures.Securities other than those listed above will be priced in accordance with the Fund’s registration statement and/or pricing procedures.In this circumstance, such securities may be categorized as Level 1, Level 2 or Level 3 depending on the inputs used by the Adviser. The Fund translates prices for its investments that are quoted in foreign currencies into U.S. dollars at current exchange rates.As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the Fund’s NAV, which is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”).Because foreign markets may be open at different times than the NYSE, the value of the Fund’s shares may change on days when shareholders are not able to buy or sell them.If reported prices with respect to the Fund’s foreign investments are believed by Cheswold Lane Asset Management, LLC (the “Adviser”) to be stale or unreliable based upon certain triggering factors set forth in the pricing procedures approved by the Board, these investments will be valued at their fair value using a quantitative methodology.In this circumstance, such securities are categorized as Level 2.In addition, if, in the opinion of the Adviser, significant events materially affecting the values of the Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the NYSE, or if the values provided by the Adviser’s quantitative methodology are deemed by the Adviser not to reflect fair value, such foreign investments will be priced at fair value as determined in good faith by the Adviser.In this circumstance, such securities may be categorized as Level 1, Level 2 or Level 3 depending on the inputs used by the Adviser.The Fund may rely on third-party pricing vendors to 14 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Notes to Financial Statements (Continued) December 31, 2012 monitor for events that may materially affect the values of the Fund’s foreign investments during the period between the close of foreign markets and the close of regular trading on the NYSE. The use of fair value pricing by the Fund may cause the NAV of its shares to differ from the NAV that would be calculated by using closing market prices.Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last quoted market price. Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: • Level 1 − quoted prices in active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 − other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 − significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update (“ASU”) No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”).Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. 15 Cheswold Lane International High Dividend Fund - Annual Report - December 31, 2012 Cheswold Lane International High Dividend Fund Notes to Financial Statements (Continued) December 31, 2012 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2012: Sector Level 1 Level 2 Level 3 Total Consumer Discretionary $
